                                                                                                                                                                                                        Page:        1
                                        Case 18-11439-whd                 Doc 16   Filed 01/31/19 Entered 01/31/19 22:19:17                                         Desc
                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATEPage  1 of 4
                                                                                         PROPERTY  RECORD AND REPORT
                                                                                                  ASSET CASES
Case No:              18-11439                         WHD            Judge:        W. H. Drake Jr.                              Trustee Name:                       Theo D. Mann, Trustee
Case Name:            Pelican Electric, Llc                                                                                      Date Filed (f) or Converted (c):    07/11/2018 (f)
                                                                                                                                 341(a) Meeting Date:                08/10/2018
For Period Ending:    12/31/2018                                                                                                 Claims Bar Date:


                                   1                                                2                           3                             4                            5                            6

                         Asset Description                                       Petition/                Est Net Value               Property Formally              Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                   Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                    the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                                Assets
                                                                                                         and Other Costs)

  1. Cash on Hand                                                                              0.00                       0.00                                                        0.00                         FA
  2. Accounts Receivable                                                                       0.00                       0.00                                                        0.00                         FA
  3. 1991 Chevrolet Truck (Missing Motor)                                                      1.00                       1.00                                                        0.00                        1.00
  4. Standard Golf Cart (Needs Battery)                                                        1.00                       1.00                                                        0.00                        1.00
  5. Polaris Side by Side (Broken Axel)                                                        1.00                       1.00                                                        0.00                        1.00
  6. 6 Cordless Drills - Broken                                                               80.00                     80.00                                                         0.00                       80.00
  7. 2 Hammer Drills - 1 missing                                                             100.00                    100.00                                                         0.00                      100.00
  8. Generator 8000W                                                                         200.00                    200.00                                                         0.00                      200.00
  9. Small Hand Tools                                                                         50.00                     50.00                                                         0.00                       50.00
 10. 2 Floor Jacks - Broken                                                                    1.00                       1.00                                                        0.00                        1.00
 11. 4 Hydraulic Jacks - Broken                                                                1.00                       1.00                                                        0.00                        1.00
 12. Skill Saw and Saws - All Broken                                                           1.00                       1.00                                                        0.00                        1.00
 13. Misc. Equipment                                                                         100.00                    100.00                                                         0.00                      100.00


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                       $536.00                     $536.00                                                      $0.00                     $536.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Negotiating settlement on personal property & name of LLC



  RE PROP #              2    --   Face value: over 90 days $66,330 + $280

  Initial Projected Date of Final Report (TFR): 08/30/2019            Current Projected Date of Final Report (TFR): 12/31/2019
                                                                                                                    Page:   2

Trustee Signature:
                                Case 18-11439-whd
                     /s/ Theo D. Mann, Trustee
                                                         Doc 16
                                            Date: 01/31/2019
                                                                  Filed 01/31/19 Entered 01/31/19 22:19:17   Desc
                                                                       Page 2 of 4
                     Theo D. Mann, Trustee
                     P.O. Box 310
                     Newman, GA 30264-0310
                     (770) 253-2222
                     tmann@mwklaw.org
                                                                                                                                                                                            Page:           1
                                         Case 18-11439-whd               Doc 16 Filed 01/31/19
                                                                                         FORM 2     Entered 01/31/19                    22:19:17          Desc
                                                                                       Page
                                                                     ESTATE CASH RECEIPTS AND3DISBURSEMENTS
                                                                                               of 4          RECORD
           Case No: 18-11439                                                                                          Trustee Name: Theo D. Mann, Trustee
      Case Name: Pelican Electric, Llc                                                                                  Bank Name:
                                                                                                               Account Number/CD#:


  Taxpayer ID No: XX-XXX8796                                                                          Blanket Bond (per case limit): $30,390,000.00
For Period Ending: 12/31/2018                                                                         Separate Bond (if applicable):


       1                2                            3                                            4                                                   5                  6                     7

Transaction Date    Check or               Paid To / Received From                   Description of Transaction              Uniform Tran.    Deposits ($)        Disbursements ($)    Account/CD Balance
                    Reference                                                                                                    Code                                                          ($)
                                  No Bank Accounts



                                                                                                         COLUMN TOTALS                                    $0.00                $0.00
                                                                                                               Less: Bank Transfers/CD's                  $0.00                $0.00
                                                                                                         Subtotal                                         $0.00                $0.00
                                                                                                               Less: Payments to Debtors                  $0.00                $0.00
                                                                                                         Net                                              $0.00                $0.00




                                                                                Page Subtotals:                                                           $0.00                $0.00
                                                                                                                                                                    Page:     2
                              Case 18-11439-whd               Doc 16           Filed 01/31/19 Entered 01/31/19 22:19:17          Desc
                                                                                    Page 4 of 4

                                                                                                TOTAL OF ALL ACCOUNTS
                                                                                                                                                NET             ACCOUNT
                                                                                                              NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                                   -                                                                    $0.00                  $0.00                 $0.00
                                                                                                                        $0.00                  $0.00                 $0.00

                                                                                                            (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                    transfers)            to debtors)
                                                  Total Allocation Receipts:                       $0.00
                                                  Total Net Deposits:                              $0.00
                                                  Total Gross Receipts:                            $0.00



Trustee Signature:   /s/ Theo D. Mann, Trustee   Date: 01/31/2019

                     Theo D. Mann, Trustee
                     P.O. Box 310
                     Newman, GA 30264-0310
                     (770) 253-2222
                     tmann@mwklaw.org




                                                                          Page Subtotals:                                          $0.00                $0.00
